Dismissed and Memorandum Opinion filed May 15, 2003








Dismissed and Memorandum Opinion filed May 15, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01165-CV
____________
 
UNIVERSITY OF TEXAS MEDICAL BRANCH AT
GALVESTON, Appellant
 
V.
 
ALICE MALONE and the ESTATE OF JAMES
FRANKLIN SHICO, Appellees
 

 
On Appeal from the 122nd District Court
Galveston
County, Texas
Trial Court Cause No. 02CV0205
 

 
M
E M O R A N D U M   O P I N I O N
This is an interlocutory appeal from an order denying
appellant=s plea to the jurisdiction.  On May 12, 2003, the parties filed a joint
motion to dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 15, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.